DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-11, 15, 23, 26, 28-29, 36-37 are objected to because of the following informalities:  
As to claims 2-11, 23, 26, 28 and 37 applicant recites “A blank” in line 1, which should be change to –The blank--..  Appropriate correction is required.
As to claims 15, 36, applicant recites “A retail ready package” in line 1, which should be change to –The retail ready package --..  Appropriate correction is required.
As to claim 29, page 9 of 11, lines 4, “upper rear cut line, ,” should be change to –upper rear cut line,--.
	Specification

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, because failing to provide an adequate written description of the invention.  The specification fails to provide “the shaped front notch is defined by at least a convex edge of the left lower panel and a convex edge of the right lower panel to form an apex of the shaped front notch” as recited in claims 1 and 12.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide “the shaped front notch is defined by at least a convex edge of the left lower panel and a convex edge of the right lower panel to form an apex of the shaped front notch “.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 36 and 37, both in line 6, applicant recites “ a shaped line of weakness” which is not clear and not understand by the examiner whether applicant is claiming the same structure of “a shaped line of weakness” already claimed in claim 16 and 29.  If applicant is referring to the same structure, applicant should change “a shaped line of weakness” of claims 36 and 37 into “the shaped line of weakness” in order to provide proper antecedent basis.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buscema (9,938,040) in view of Lohoff (2020/0223581).
As to claim 1, Buscema discloses a blank for constructing a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54), rear panel (32) connected to the bottom panels along a lower rear horizontal fold line (52), an upper rear panel separably connected to the lower rear panel along a shaped upper rear cut line (160), a top panel (28) foldably connected to the upper rear panel along an upper rear horizontal fold line (48), and an upper front panel (24) foldably connected to the top panel (28) along an upper front horizontal fold line (44).  However, Buscema does not disclose a shaped front notch at the front panel which separate the left and right lower front panels, the shaped notch is defined by at least a convex edge of the left lower panel and a convex edge of the right lower panel to form an apex of the shaped front notch and perforation line comprises bottom vertical perforation line and lower rear vertical perforation line run along the bottom panel, rear panels that separate the bottom panel and rear panels into left and right bottom panels and left and right lower rear panels.   However, Lohoff is in the same field of endeavor which discloses a convertible shelf-ready shipping container comprises a left and right lower front panels (124) separate from one another via a shape front notch (132),  wherein the shape front notch (132)is defined by a concave edge of the left lower panel and a concave edge of the right lower panel to form an apex of the shaped front notch (apex form at the top of the notch 136), left and right bottom panels separate from one another along a bottom vertical perforation (130), left and right lower rear panels (128) separated from one another along a lower rear vertical perforation line (130).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower front, lower rear and bottom panel of Buscema with perforation line and a shaped front notch forming at the lower front and rear lower portion as taught by Lohoff to be able to separate the shipping container into two portion after remove the top portion and able to display next to each other side by side which eliminate the need for production of separate shelf display and improving the efficiency of the shelf-stocking process [0023-0026], furthermore, a shaped notch to assist the separation of the container to reduce the amount of perforation.  With regarding to the shape of the edge being convex.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge of the left and right lower panel with a convex edge instead of concave edge because the selection of the specific shape such as the shape as disclosed by Buscema as modified by Lohoff or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
As to claim 2, Buscema as modified further discloses the upper rear panel, the top panel 20and the upper front panel are adapted and configured to be separated from the left and right lower front panels, the left and right bottom panels and the left and right lower rear panels along the shaped upper rear cut line (160) associated with the upper rear panel (Figure 4).  
As to claim 3, Buscema as modified further discloses the left lower front panel, the left bottom panel and the left lower rear panel are adapted and configured to be divided from the right lower front panel, the right bottom panel and the right lower rear panel along the bottom vertical perforation line and the lower rear vertical perforation line to form two 5separate product display cases (Lohoff as shown in Figure 6).  
As to claim 4, Buscema as modified further discloses the left and right lower front panels have respective left and right lower front side flaps foldably connected thereto (114 and 116 as shown by Buscema Figure 1).  
As to claim 5, Buscema as modified further discloses the left and right bottom panels have respective left and right bottom side flaps foldably connected thereto (104 and 102 as shown by Buscema Figure 1).  
As to claim 6, Buscema as modified further discloses the left and right lower rear panels have respective left and right lower rear side flaps foldably connected thereto (70 and 68 below the perforation line 160 as shown by Buscema Figure 1).  
As to claim 7, Buscema as modified further discloses the upper rear panel (panel 32 above perforation line 160 as shown in Figure 1 of Buscema) has left and right upper rear side flaps foldably connected thereto (70 and 68 above perforation line 160 with adhesive 130 as shown in Figure 1 of Buscema).  
As to claim 8, Buscema as modified further discloses the left and right upper rear side 20flaps are separated from the left and right lower rear side flaps by continuations of the shaped upper rear cut line (160) associated with the upper rear panel (Figure 1 of Buscema).
As to claim 9, Buscema as modified further discloses the top panel has left and right top side flaps (94 and 96) foldably connected thereto.  
As to claim 10, Buscema as modified further discloses the upper front panel has left and 5right upper front side flaps (60 and 62) foldably connected thereto.  
As to claim 12, Buscema discloses a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54), rear panel (32) connected to the bottom panels along a lower rear horizontal fold line (52), an upper rear panel separably connected to the lower rear panel along a shaped upper rear cut line (160), a top panel (28) foldably connected to the upper rear panel along an upper rear horizontal fold line (48), and an upper front panel (24) foldably connected to the top panel (28) along an upper front horizontal fold line (44).  However, Buscema does not disclose a shaped front notch at the front panel which separate the left and right lower front panels, the shaped notch is defined by at least a convex edge of the left lower panel and a convex edge of the right lower panel to form an apex of the shaped front notch and perforation line comprises bottom vertical perforation line and lower rear vertical perforation line run along the bottom panel, rear panels that separate the bottom panel and rear panels into left and right bottom panels and left and right lower rear panels.  However, Lohoff is in the same field of endeavor which discloses a convertible shelf-ready shipping container comprises a left and right lower front panels (124) separate from one another via a shape front notch (132), the shaped front notch extends beyond the lower front horizontal fold line into the left and right bottom panels, left and right bottom panels separate from one another along a bottom vertical perforation (130), left and right lower rear panels (128) separated from one another along a lower rear vertical perforation line (130).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower front, lower rear and bottom panel of Buscema with perforation line and a shaped front notch forming at the lower front and rear lower portion as taught by Lohoff to be able to separate the shipping container into two portion after remove the top portion and able to display next to each other side by side which eliminate the need for production of separate shelf display and improving the efficiency of the shelf-stocking process [0023-0026], furthermore, a shaped notch to assist the separation of the container to reduce the amount of perforation.  With regarding to the shape of the edge being convex.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge of the left and right lower panel with a convex edge instead of concave edge because the selection of the specific shape such as the shape as disclosed by Buscema as modified by Lohoff or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
As to claim 15, Buscema as modified further discloses two rows of products are arranged side-by-side within the package in a vertical front facing display orientation relative to the left and right lower front panels of the package (as show in Figure 6 of Lohoff).

As to claim 16, Buscema discloses a blank for constructing a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54),  lower rear panel (32) foldably connected to the bottom panels along a lower rear horizontal fold line (52), wherein the rear panels have left and right lower rear side flaps foldably connected thereto (70 and 68), an upper rear panel separably connected to the lower rear panel along a shape upper rear cut line (160, perforation line is also considered as a cut in the blank), wherein the upper rear panel has left and right upper rear side flaps foldably connected thereto (as annotate above), wherein the shaped cupper rear cut line forms a shaped line of weakness (by perforation line) having one or more cut sections (the perforations at the shaped line of weakness are plurality of cut sections that penetrates the thickness of the material).  
However, Buscema does not disclose the front panels, bottom panels and lower rear panels are separable by a bottom vertical perforation line and a lower rear vertical perforation line to form the left and right lower front panels, left and right bottom panels and left and right lower rear panels.    
 However, Lohoff is in the same field of endeavor which discloses a convertible shelf-ready shipping container comprises a left and right lower front panels (124), left and right bottom panels separate from one another along a bottom vertical perforation (130), left and right lower rear panels (128) separated from one another along a lower rear vertical perforation line (130).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower front, lower rear and bottom panel of Buscema with perforation line as taught by Lohoff to be able to separate the shipping container into two portion after remove the top portion and able to display next to each other side by side which eliminate  the need for production of separate shelf display and improving the efficiency of the shelf-stocking process [0023-0026].  
	Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buscema (9,938,040) in view of Lohoff (2020/0223581) and Keefe, Jr (20180305069).
A to claim 11, Buscema as modified does not disclose the upper front panel has a front recessed access area formed in an upper edge thereof, wherein the recessed area aligned with the shaped front notch separating the left and right lower front panels.  Keefe discloses a display ready case with top separation feature (184 as shown in Embodiment Figures 7-10) with upper front panel (132) and lower front panel (124), the upper front panel (132) further discloses a front recessed access area formed in an upper edge thereof near the center (176 as shown in Figure 7 which is the blank, upper front panel 132 and notch 176 form at the upper portion), the lower front panels (124) further discloses a shaped front notch (notch form by sidewall 166a, 166b), the recessed area aligns with the shaped front notch to form an opening (as shown in Figure 9, the recess 176 and the notch is aligned to form an opening in the front panel (132)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front upper wall of Buscema as modified with a recess on the front upper wall and that aligned to a shaped notch at the lower front panel as taught by Keefe to form a secondary opening feature near the lower edge of the upper front wall to provide an easier opening feature an elder grocery worker to open the package and increase the pivotal and upward movement of the lid by the person who open the container to provide a clean separation of the lid to the bottom.

Claims 16, 23, 26, 28-29, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Buscema (9,938,040) in view of Lohoff (2020/0223581) and Gibb (6,435,351).
Claim 16 is already rejected by Buscema and Lohoff above, however, if applicant does not agree that “the perforations at the shaped line of weakness are plurality of cut sections that penetrates the thickness of the material” as rejected above.  Examiner present alternate rejection in view of Gibbs
As to claim 16, Buscema discloses a blank for constructing a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54),  lower rear panel (32) foldably connected to the bottom panels along a lower rear horizontal fold line (52), wherein the rear panels have left and right lower rear side flaps foldably connected thereto (70 and 68), an upper rear panel separably connected to the lower rear panel along a shape upper rear cut line (160, perforation line is also considered as a cut in the blank), wherein the upper rear panel has left and right upper rear side flaps foldably connected thereto (as annotate above), wherein the shaped cupper rear cut line forms a shaped line of weakness (by perforation line) 
However, Buscema does not disclose the front panels, bottom panels and lower rear panels are separable by a bottom vertical perforation line and a lower rear vertical perforation line to form the left and right lower front panels, left and right bottom panels and left and right lower rear panels, Buscema also does not disclose the shaped line of weakness having one or more cut sections.  
 However, Lohoff is in the same field of endeavor which discloses a convertible shelf-ready shipping container comprises a left and right lower front panels (124), left and right bottom panels separate from one another along a bottom vertical perforation (130), left and right lower rear panels (128) separated from one another along a lower rear vertical perforation line (130).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower front, lower rear and bottom panel of Buscema with perforation line as taught by Lohoff to be able to separate the shipping container into two portion after remove the top portion and able to display next to each other side by side which eliminate  the need for production of separate shelf display and improving the efficiency of the shelf-stocking process [0023-0026].  
	Gibb discloses a shipping and display case (10) with removable top portion  from the bottom portion (Figures 4-5), the removable top portion and the bottom portion are separable by a continuation of a shaped cut line (tear line 30) together form a shaped line of weakness having one or more cut sections including a first cut section (44a), a second cut section (42a) and a perforated section (40) between the first and second cut section (column 2, lines 48-57 teaches the tear line is formed by a multitude of perforations or slits, and the slits in selected portion of the tear line are substantially longer than the slits in the rest of the tear line, the substantially longer slit is form of cut line and the shorter slit form of perforation line).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuations perforation line of the shaped upper rear cut line of Buscema with cut lines and perforation lines as taught by Gibb to be able to separate top from the bottom with the longer slits makes it easier to open the tear line through the areas that is normally difficult to tear cleanly such as corner and turns.
As to claims 23, Buscema further discloses a second perforation section (44) and a third cut section (36), which the second perforation section extends between the second and third cut section on the upper rear side flap.
As to claim 26, Buscema as modified further discloses the upper front panel has left and 10right upper front side flaps (60, 62) foldably connected thereto, wherein the bottom panel has left and right bottom side flaps (102 and 104) foldably connected thereto, wherein a portion of a surface of the left upper front side flap and a portion of a surface of the left bottom side flap that face one another are free from glue to facilitate removal of the removable portion from the display portion, and wherein a portion of a surface of the right upper front side flap and a 15portion of a surface of the right bottom side flap that face one another are free from glue to facilitate removal of the removable portion from the display portion (as shown in Figure 1 of Buscema, the left and right upper front side flaps 60 and 62 facing each other comprises glue region 130, the region outside of glue regions at the flap are free from glue when face the left and right bottom side flap which facilitate removal of the removable portion of the display portion).  
As to claim 28, Buscema as modified by Lohoff further discloses the left and right lower front panels are separate from one another by a shaped front notch (132).


As to claim 29, Buscema discloses a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54),  lower rear panel (32) foldably connected to the bottom panels along a lower rear horizontal fold line (52), wherein the rear panels have left and right lower rear side flaps foldably connected thereto (70 and 68), an upper rear panel separably connected to the lower rear panel along a shape upper rear cut line (160, perforation line is also considered as a cut in the blank), wherein the shaped upper rear cut line forms a shaped line of weakness (perforations), a top panel (28) foldably connected to the upper rear panel along an upper rear horizontal fold line (48), and an upper front panel (24) foldably connected to the top panel (28) along an upper front horizontal fold line (44).  However, Buscema does not disclose the front panels, bottom panels and lower rear panels are separable by a bottom vertical perforation line and a lower rear vertical perforation line to form the left and right lower front panels, left and right bottom panels and left and right lower rear panels, Buscema also does not disclose the shaped line of weakness having one or more cut sections.  
 Nevertheless, Lohoff is in the same field of endeavor which discloses a convertible shelf-ready shipping container comprises a left and right lower front panels (124), left and right bottom panels separate from one another along a bottom vertical perforation (130), left and right lower rear panels (128) separated from one another along a lower rear vertical perforation line (130).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower front, lower rear and bottom panel of Buscema with perforation line as taught by Lohoff to be able to separate the shipping container into two portion after remove the top portion and able to display next to each other side by side which eliminate  the need for production of separate shelf display and improving the efficiency of the shelf-stocking process [0023-0026].  
	Gibb discloses a shipping and display case (10) with removable top portion  from the bottom portion (Figures 4-5), the removable top portion and the bottom portion are separable by a continuation of a shaped cut line (tear line 30) together form a shaped line of weakness having one or more cut sections including a first cut section (44a), a second cut section (42a) and a perforated section (40) between the first and second cut section (column 2, lines 48-57 teaches the tear line is formed by a multitude of perforations or slits, and the slits in selected portion of the tear line are substantially longer than the slits in the rest of the tear line, the substantially longer slit is form of cut line and the shorter slit form of perforation line).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuations perforation line of the shaped upper rear cut line of Buscema with cut lines and perforation lines as taught by Gibb to be able to separate top from the bottom with the longer slits makes it easier to open the tear line through the areas that is normally difficult to tear cleanly such as corner and turns.
	As to claim 36, Buscema as modified further discloses the upper rear panel has left and right upper rear side flaps foldably connected thereto (Figure 1), wherein the left and right upper rear side flaps are separate from the left and right lower rear side flaps (68 and 70) by respective continuation of the shaped upper rear cut line (160) associated with the upper rear panel, wherein the shaped cupper rear cut line is a continuation of the shaped upper rear cut line together form a shaped line of weakness (160) by perforation line.  However, Buscema as modified does not disclose that the shaped line of weakness having a first cut section, a second cut section and a perforated section between the first and second cut section.  
Gibb discloses a shipping and display case (10) with removable top portion  from the bottom portion (Figures 4-5), the removable top portion and the bottom portion are separable by a continuation of a shaped cut line (tear line 30) together form a shaped line of weakness having a first cut section (44a), a second cut section (42a) and a perforated section (40) between the first and second cut section (column 2, lines 48-57 teaches the tear line is formed by a multitude of perforations or slits, and the slits in selected portion of the tear line are substantially longer than the slits in the rest of the tear line, the substantially longer slit is form of cut line and the shorter slit form of perforation line).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuations perforation line of the shaped upper rear cut line of Buscema with cut lines and perforation lines as taught by Gibb to be able to separate top from the bottom with the longer slits makes it easier to open the tear line through the areas that is normally difficult to tear cleanly such as corner and turns.
As to claim 37, Buscema as modified further discloses the upper rear panel has left and right upper rear side flaps foldably connected thereto (Figure 1), wherein the left and right upper rear side flaps are separate from the left and right lower rear side flaps (68 and 70) by respective continuation of the shaped upper rear cut line (160) associated with the upper rear panel, wherein the shaped cupper rear cut line is a continuation of the shaped upper rear cut line together form a shaped line of weakness (160) by perforation line.  However, Buscema as modified does not disclose that the shaped line of weakness having a first cut section, a second cut section and a perforated section between the first and second cut section.  
Gibb discloses a shipping and display case (10) with removable top portion  from the bottom portion (Figures 4-5), the removable top portion and the bottom portion are separable by a continuation of a shaped cut line (tear line 30) together form a shaped line of weakness having a first cut section (44a), a second cut section (42a) and a perforated section (40) between the first and second cut section (column 2, lines 48-57 teaches the tear line is formed by a multitude of perforations or slits, and the slits in selected portion of the tear line are substantially longer than the slits in the rest of the tear line, the substantially longer slit is form of cut line and the shorter slit form of perforation line).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuations perforation line of the shaped upper rear cut line of Buscema with cut lines and perforation lines as taught by Gibb to be able to separate top from the bottom with the longer slits makes it easier to open the tear line through the areas that is normally difficult to tear cleanly such as corner and turns.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736